Citation Nr: 0419873	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  97-34 11A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to July 
1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which inter alia continued a 10 
percent rating for bilateral pes planus.   

The case was previously before the Board in February 1999 and 
in October 2003, at which times it was Remanded to afford 
examinations and ascertain whether entitlement to a separate 
rating for plantar fasciitis was warranted.  Service 
connection was established for that disability pursuant to a 
March 2004 rating.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was afforded a VA foot examination in May 2000 , 
at which time he was described with an absence of deformity.  
At that time, his gait was described as entirely normal and 
that his shoe wear did not appear unusual.  Apart from 
orthotics in his shoes, he did not use a cane or other 
assistive device at that time.  

At a more recent VA examination in 2004, the veteran was then 
described with a very antalgic gait, and he reportedly needed 
a cane to ambulate.  Also, he was noted to walk on the 
outsides of his feet and that his shoes wore accordingly.  
However, the examiner did not comment as to whether there was 
any acquired deformity at that time.  Under the 
circumstances, the Board is of the opinion that an additional 
examination is warranted as set forth below.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
Remanded for the following development:
 
1.  The veteran should be afforded a VA 
pes planus examination.  All indicated 
tests are to be accomplished.  

The examiner should be requested to 
describe all objective and subjective 
manifestations of the veteran's bilateral 
pes planus without regard to his service 
connected plantar fasciitis.  In 
particular, the examiner is requested to 
characterize the degree of deformity and 
degree of pain in terms of the pertinent 
rating criteria.  If any objective or 
subjective symptom, e.g. foot pain, is 
attributable to a condition other than 
pes planus, the examiner should so state.  

The claims file should be made available 
to the examiner for review prior to 
completion of the examination report, and 
the examiner should document that such 
review was completed.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claim 
remains denied, in whole or in part, he 
and his representative should be provided 
with an appropriate supplemental 
statement of the case, and an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




